The facts are stated in the opinion.
This case was before us at the Spring Term, 1927, and is reported in193 N.C. 389. Within ten days after the receipt of the certificate from this Court, sustaining the demurrer interposed by the present appealing defendants, the plaintiff, after due notice, moved for leave to amend the complaint under C. S., 515. (See, also, C. S., 546, and annotations thereunder.) This motion was allowed, and from the *Page 203 
order permitting plaintiff to file an amended complaint the defendants, D. W. Cleve and W. A. Cleve, appeal, assigning error in said ruling. The appeal must be dismissed as premature, since the proper procedure was to note an exception and appeal from the final judgment, if adverse to the defendants. Goodwin v. Fertilizer Works, 123 N.C. 162; Parker v. Harden,122 N.C. 111.
Appeal dismissed.